Exhibit 10.2

 

Execution Copy

 

MASTER AMENDMENT NO. 3 TO THE EUROPEAN RECEIVABLES LOAN AGREEMENT

 

This Master Amendment No. 3 to the EUROPEAN RECEIVABLES LOAN AGREEMENT dated as
of April 29, 2013 (this “Amendment”), is made among Huntsman Receivables Finance
LLC (the “Company”), a Delaware limited liability company, Vantico Group S.à
r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg with its registered
office at 68-70, Boulevard de la Pétrusse, L-2320 Luxembourg, registered with
the Luxembourg trade and companies’ register under number B72959 (the “Master
Servicer”), Huntsman International LLC, a limited liability company established
under the laws of Delaware (“Huntsman International” or the “Servicer
Guarantor”), Barclays Bank plc in its capacities as Administrative Agent (the
“Administrative Agent”), as Collateral Agent (the “Collateral Agent”), and a
Funding Agent, Sheffield Receivables Corporation, (“Sheffield”), and Regency
Assets Limited (“Regency”), each in its capacity as a Lenders (the “Lenders”),
and HSBC Bank plc, as a Funding Agent.

 

WHEREAS, the Company, the Master Servicer, the Funding Agent, the Lender, the
Administrative Agent and the Collateral Agent are parties to the European
Receivables Loan Agreement dated as of October 16, 2009 as amended by (i) the
Amendment to the Receivables Loan Agreement and European Servicing Agreement,
dated as of November 17, 2009, (ii) Amendment No. 2 to the European Receivables
Loan Agreement, dated as of October 8, 2010, (iii) the Master Amendment to the
European Receivables Loan Agreement, European Servicing Agreement and
Transaction Documents dated as of December 22, 2010 and (iv) the Master
Amendment No. 2 to the European Receivables Loan Agreement, European Servicing
Agreement and Transaction Documents dated as of April 15, 2011 (as so amended,
the “Receivables Loan Agreement”);

 

WHEREAS, concurrently with this Amendment, Sheffield has assigned to Regency a
portion of its Loans and Commitments.

 

WHEREAS, the Master Servicer, the Company and Huntsman International have
requested certain amendments to the Receivables Loan Agreement and each of the
parties hereto have agreed to such amendments, in each case on the terms and
conditions set forth herein;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.                                      Capitalized terms used but not defined
herein shall have the meanings ascribed to them in Schedule 3 to the Receivables
Loan Agreement (as amended by this Amendment).

 

2.                                      The parties to the Receivables Loan
Agreement agree that, as of the Effective Date (defined below),

 

(a)         Section 3.3 of the Receivables Loan Agreement shall be and hereby is
amended in its entirety to read as follows:

 

--------------------------------------------------------------------------------


 

“3.3                         Disbursement of Funds

 

On each Borrowing Date, each Lender shall remit an amount equal to its Pro Rata
Share of the Loans requested by the Company, as determined above, to such
account(s) as may be specified by the Company in the relevant Borrowing Request
(or as otherwise agreed) in immediately available funds.”

 

(b)         Section 7.1(b) of the Receivables Loan Agreement shall be and hereby
is amended in its entirety to read as follows:

 

“(b)                           The amount of Interest payable by the Company to
each Lender for each Payment Period in respect of each Loan shall be the
aggregate of the amounts due to such Lender calculated as follows:

 

IR x PB x DCC

 

Where:

 

“IR” =                                                            the applicable
Interest Rate for each day in the Payment Period;

 

“PB” =                                                         is the part of
the Principal Balance advanced by that Lender in respect of the relevant Loan;
and

 

“DCC” =                                               1 / either 365 (or 366, as
applicable) (for Loans denominated in Sterling) or 360 (for Loans denominated in
Euro and U.S. Dollars).”

 

(c)          Section 7.3(b) of the Receivables Loan Agreement shall be and
hereby is amended in its entirety to read as follows:

 

“(b)                           Default interest (if unpaid) arising on an
overdue amount will be compounded with the overdue amount at the end of each
Payment Period but will remain immediately due and payable.”

 

(d)         Section 9(c) of the Receivables Loan Agreement shall be and hereby
is amended in its entirety to read as follows:

 

“(c)                            the Company shall repay that Lender’s Pro Rata
Share of the Loans made to the Company on the last day of the Payment Period or,
if applicable, Relevant Period occurring after the applicable Funding Agent has
delivered the notice under clause (a) above.”

 

(e)          Section 17.1(b)(i)(A) of the Receivables Loan Agreement shall be
and hereby is amended in its entirety to read as follows:

 

“(A)                         on the tenth (10th) Business Day of each Settlement
Period (and each Business Day thereafter, if necessary, until the full amount of
any positive Accrued Expense Adjustment is transferred),”

 

2

--------------------------------------------------------------------------------


 

(f)           Section 21.1(r) of the Receivables Loan Agreement shall be and
hereby is amended in its entirety to reads as follows:

 

“(r)                              except with respect to the U.S. Securitization
Facility, the Servicer Guarantor or any of its Subsidiaries (other than
Unrestricted Subsidiaries designated from time to time pursuant to (and as
defined in) the Bank Credit Agreement as defined in the Intercreditor Agreement)
shall default in the observance or performance of any agreement or condition
relating to any of its outstanding Indebtedness or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause such Indebtedness to become due prior to its stated
maturity; provided, however, that no Termination Event shall be deemed to occur
under this paragraph unless the aggregate amount of Indebtedness in respect of
which any default or other event or condition referred to in this paragraph
shall have occurred shall be equal to at least $50,000,000 or, with respect to
the U.S. Securitization Facility, a Designated Amortization Period shall occur;”

 

(g)          Section 26.1(i)(v) of the Receivables Loan Agreement shall be and
hereby is amended in its entirety to reads as follows:

 

“(v)  issue separate financial statements prepared not less frequently than
required under Section 26.2(l) and prepared in accordance with GAAP;”

 

(h)         Section 26.2(g)(i) of the Receivables Loan Agreement shall be and
hereby is amended in its entirety to reads as follows:

 

“(i)  within 90 days after the end of each fiscal year of Huntsman
International, the balance sheet and related statements of income, stockholders’
equity and cash flows showing the financial condition of Huntsman International
as of the close of such fiscal year and the results of its operations during
such year, all audited by Huntsman International’s Independent Public
Accountants and accompanied by an opinion of such accountants (which shall not
be qualified in any material respect) to the effect that such financial
statements fairly present in all material respects the financial condition and
results of operations of Huntsman International in accordance with GAAP
consistently applied;”

 

(i)             Section 26 of the Receivables Loan Agreement shall be and hereby
is amended to add a new Section 26.5 which reads as follows:

 

“26.5.               Risk Retention

 

Huntsman International shall (i) on an ongoing basis retain a net economic
interest in the Pool Receivables in an amount at least equal to 5% of the
aggregate Principal Amount of the Pool Receivables at such time in accordance
with Paragraph 1 of Article 122a of the Capital Requirements Directive comprised
of Directive 2006/48/EC of the European Parliament of June 14, 2006 and
Directive 2006/49/EC of the European Parliament of June 14, 2006, as amended,
restated or replaced from time to time, (ii) not change the

 

3

--------------------------------------------------------------------------------


 

manner in which it retains such net economic interest since the Closing Date,
except to the extent permitted under such Paragraph 1 and (iii) not enter into
any credit risk mitigation, short position or any other hedge with respect to
such net economic interest, except to the extent permitted under such Paragraph
1.”

 

(j)            Section 35.3 of the Receivables Loan Agreement shall be and
hereby is amended to amend in its entirety the first paragraph of such
Section 35.3 to read as follows:

 

“Each obligation of any party to this Agreement to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU Legislation).
If, in relation to the currency of any such member state, the basis of accrual
of interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London Interbank Market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Payment Period.”

 

(k)         Schedule 3 of the Receivables Loan Agreement shall be and hereby is
amended by amending the definition of “Applicable Margin” in its entirety to
read as follows:

 

““Applicable Margin” shall mean:

 

(i)                                     in the case of Sheffield and Regency,
1.35% per annum in respect of any portion of a Loan funded by the proceeds of
the issue of Commercial Paper; and

 

(ii)                                  in the case of Sheffield and Regency,
2.35% per annum in respect of any portion of a Loan which has not been funded by
the proceeds of the issue of Commercial Paper.”

 

(l)             Schedule 3 of the Receivables Loan Agreement shall be and hereby
is amended by amending the definition of “CP Rate” in its entirety to read as
follows:

 

““CP Rate” shall mean for any Payment Period with respect to the Loans, and for
any Lender to which it applies, to the extent such Lender funds such Loan by
issuing Commercial Paper, the per annum rate equivalent to the weighted average
cost of issuing Commercial Paper in relation to the Transactions as determined
by such Lender, and which shall include (without duplication):

 

(a)                                 the fees and commissions of placement agents
and dealers;

 

(b)                                 incremental carrying costs incurred with
respect to Commercial Paper maturing on dates other than those on which
corresponding funds are received by such Lender;

 

4

--------------------------------------------------------------------------------


 

(c)                                  costs associated with funding and
maintaining Currency Hedge Agreements and Loans denominated in a currency other
than the currency of such Commercial Paper; and

 

(d)                                 any other costs associated with the issuance
of Commercial Paper or related to the issuance of Commercial Paper that are
allocated, in whole or in part, by such Lender to fund or maintain such Loan
(and which may also be allocated in part to the funding of other assets of the
Lender);

 

provided, however, that if any component of any such rate is a discount rate, in
calculating the “CP Rate” for such Loan for such Payment Period, the relevant
Lender shall for such component use the rate resulting from converting such
discount rate to an interest bearing equivalent rate per annum.”

 

(m)     Schedule 3 of the Receivables Loan Agreement shall be and hereby is
amended by adding the new definition of “Payment Period” to read as follows:

 

““Payment Period” shall mean the period commencing on each Settlement Date and
ending on the next succeeding Settlement Date.”

 

(n)         Schedule 3 of the Receivables Loan Agreement shall be and hereby is
amended by amending the definition of “Scheduled Commitment Termination Date” in
its entirety to read as follows:

 

““Scheduled Commitment Termination Date” shall mean April 28, 2016 as may be
extended from time to time in writing by the Company, the Lenders and the
Funding Agents.”

 

(o)         Schedule 8 of the Receivables Loan Agreement shall be and hereby is
amended by amending in its entirety the proviso under heading (D) “Approved
Obligor Country Limit” to read as follows:

 

“provided that the Approved Obligor Limit shall be:

 

(i)                                     in the case of Italy: (1) so long as the
country foreign currency, long-term debt rating is at least BBB- by S+P or Baa3
by Moody’s, 25.0%; and (2) if the country foreign currency, long-term debt
rating is below BBB- by S&P and Baa3 by Moody’s, 16.0%; and

 

(ii)                                  in the case of Spain: (1) so long as the
country foreign currency, long-term currency, long-term debt rating is at least
BBB- by S&P or Baa3 by Moody’s, 13.0%; and (2) if the country foreign currency,
long-term debt rating is below BBB- by S+P and Baa3 by Moody’s, 8.0%.”

 

3.                                      Each of the parties hereto acknowledges
and agrees that with effect as of the Settlement Date occurring in May 2013,
(i) pursuant to a Commitment Transfer Regency has acquired a portion of
Sheffield’s Commitment as a Lender, and (ii) after giving effect to such
Commitment Transfer, the respective Pro Rata Share of each Lender will be as
follows:

 

5

--------------------------------------------------------------------------------


 

Lender

 

Pro Rata Share

 

Sheffield

 

51.1111

%

Regency

 

48.8889

%

 

4.                                      Each of the parties hereto hereby
consents, acknowledges and agrees to the amendments and modifications set forth
in Sections 2 through 3 of this Amendment.

 

5.                                      The amendments and agreements under
Sections 2 through 3 of this Amendment shall become effective on and as of
April 29, 2013 subject to the Administrative Agent being in receipt of: (i) this
Agreement duly executed by each of the parties hereto; (ii) confirmation that
Fee Letters with each Lender Group duly executed by each of the parties thereto
have been received by the respective Lender Groups; and (iii) legal opinions
from New York counsel to Huntsman International, the Company and the Master
Servicer with respect to this Amendment in each case in form and substance
satisfactory to the Administrative Agent, each Funding Agent and the Collateral
Agent (the “Effective Date”).  The Administrative Agent, on its behalf and on
behalf of each Funding Agent and the Collateral Agent, will provide an e-mail
notice to the parties to this Agreement when it has received the documents
required to be delivered to it pursuant to this Section 13.

 

6.                                      Except as expressly amended by this
Amendment, each of the Receivables Loan Agreement, the Servicing Agreement and
each of the Receivables Purchase Agreements and the other Transaction Documents
is ratified and confirmed in all respects and the terms, provisions and
conditions thereof are and shall remain in full force and effect.  The parties
hereto agree that this Amendment shall constitute a Transaction Document.

 

7.                                      THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO ANY CONFLICT OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).

 

8.                                      This Amendment may be executed in
counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.  Delivery (by fax or email) of a facsimile signature on the
signature page of this Amendment shall be effective as delivery of an original
signature thereof.

 

9.                                      The provisions of Sections 36.1, 36.2,
36.21, 36.22 and 36.26 of the Receivables Loan Agreement and Section 8.04 of the
Servicing Agreement shall apply hereto, mutatis mutandis, as if set forth in
full herein.

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
duly executed by their respective officers as of the day and year first above
written.

 

 

HUNTSMAN RECEIVABLES FINANCE LLC

 

 

By:

/s/ J. KIMO ESPLIN

 

 

Name:

J. Kimo Esplin

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

VANTICO GROUP S.A R.L.

 

 

 

 

 

 

 

By:

/s/ J. KIMO ESPLIN

 

 

Name:

J. Kimo Esplin

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

 

 

By:

/s/ J. KIMO ESPLIN

 

 

Name:

J. Kimo Esplin

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

7

--------------------------------------------------------------------------------


 

BARCLAYS BANK PLC,
as Administrative Agent, Collateral Agent and a Funding Agent

 

By:

/s/ SEAN WHITE

 

 

Name:

Sean White

 

 

Title:

Director

 

 

 

 

 

SHEFFIELD RECEIVABLES CORPORATION,

 

as a Lender

 

 

 

By:

/s/ DAVID MIRA

 

 

Name:

David Mira

 

 

Title:

Director

 

 

 

 

 

 

 

HSBC BANK PLC,

 

as a Funding Agent

 

 

 

 

By:

/s/ VICTORIA LINDSELL

 

 

Name:

Victoria Lindsell

 

 

Title:

Managing Director

 

 

 

 

 

REGENCY ASSETS LIMITED,

 

as a Lender

 

 

 

 

By:

/s/ CONOR BLAKE

 

 

Name:

Conor Blake

 

 

Title:

Director

 

 

8

--------------------------------------------------------------------------------